Citation Nr: 0930233	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  02-10 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for psychiatric disability 
other than PTSD.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The Veteran had active military service from January 1970 to 
January 1972.  

This matter before the Board of Veterans' Appeals initially 
arose from a May 2002 rating decision that denied service 
connection for post-traumatic stress disorder (PTSD).  The 
Veteran filed a notice of disagreement (NOD) in June 2002.  
The RO issued a statement of the case (SOC) in July 2002 and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) later that same month.  

In January 2004, the Board recharacterized the issue on 
appeal as one for service connection for a psychiatric 
disability, to include PTSD, and remanded the claim to the RO 
for additional development.  After issuance of a supplemental 
statement of the case (SSOC) in March 2006, the matter was 
returned to the Board.

In July 2006, the Board denied service connection for PTSD, 
but remanded the matter of service connection for psychiatric 
disability other than PTSD to the RO, via the Appeals 
Management Center (AMC), in Washington, D.C., for further 
action.  After accomplishing the requested action, the AMC 
continued the denial of service connection (as reflected in a 
May 2009 SSOC), and returned this matter to the Board for 
appellate consideration.  

As a final preliminary matter, the Board notes that on April 
17, 2006, the Veteran's Accredited Representative, North 
Carolina Division of Veterans Affairs (NCDVA), withdrew as 
the Veteran's representative by revoking its Power of 
Attorney (POA).  No current POA is of record, and, in 
numerous documents submitted by the Veteran he has identified 
himself as pro se.  Accordingly, the Board recognizes the 
change in the Veteran's representation status.

For the reasons expressed below, this matter is, again, being 
remanded to the RO via the AMC.  VA will notify the appellant 
when further action, on his part, is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate review 
of the claim for service connection for psychiatric 
disability other than PTSD. 

As noted, the Veteran's claim for service connection for PTSD 
was denied by the Board in a July 2006 decision.  At that 
time, the claim for service connection for psychiatric 
disability other than PTSD was remanded for further 
development of the evidence.  In compliance with the remand, 
the Veteran underwent a psychiatric evaluation by VA in 
October 2008 that included a diagnosis of PTSD alone.  The 
examiner did not; however, specifically comment on prior 
diagnoses that had been made, most significantly that of a 
major depressive disorder.  

Review of the record shows that the Veteran was treated for 
symptoms of "nervousness" while on active duty for which he 
was prescribed the medication Librium.  Private treatment 
records dated in December 1986, show that he again had 
complaints of being "very nervous" and in September and 
October 2001 he was diagnosed while hospitalized at a VA 
facility as having a major depressive disorder in addition to 
a diagnosis of PTSD.  A report of a private psychiatric 
evaluation dated in March 2003 includes diagnoses of PTSD and 
chronic major depression and a report of a VA evaluation 
performed in March 2004 also shows a diagnosis of recurrent 
major depressive disorder, in addition to the PTSD diagnosis.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the requirement of the existence of a 
current disability is satisfied when a veteran has a 
disability at the time he files his claim for service 
connection or during the pendency of that claim, even if the 
disability resolves prior to adjudication of the claim.  See 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The 
Board notes that, while the examiner who examined the Veteran 
in October 2008 diagnosed the Veteran as having only PTSD, 
there was no comment regarding the earlier diagnosis of major 
depressive disorder and whether or not that disability was 
related to the symptoms shown in the service treatment 
records.  

Hence, the RO should arrange for a supplemental opinion by 
the examiner who evaluated the Veteran in September 2008.  If 
this examiner is not available, or is unable to provide the 
requested opinion without examining the Veteran, the RO 
should undergo an additional VA examination, by a 
psychiatrist, at a VA medical facility.  

The Veteran is hereby advised that failure to report to any 
such scheduled examination, without good cause, may result in 
denial of the claim for service connection (as the original 
claim will be considered on the basis of the evidence of 
record).  See 38 C.F.R. § 3.655 (2008).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to any 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

To ensure that all due process requirements are met, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim remaining 
on appeal.  The notice letter to the Veteran should explain 
that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2008). 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3. After the time period for the appellant's 
response has expired, the RO should forward 
the entire claims file, to include a complete 
copy of this REMAND, to the physician that 
examined the Veteran and prepared the 
September 2008 VA psychiatric examination 
report for a supplemental opinion.  

The psychiatrist should clearly identify all 
current psychiatric disability/ies, other 
than PTSD, to particularly include major 
depressive disorder.  If the Veteran does not 
currently meet the criteria for any such 
diagnosis, the examiner should comment on the 
validity of the diagnosis during the pendency 
of this appeal.

As to each psychiatric disability other than 
PTSD that is validly diagnosed currently or 
at any time pertinent to this appeal, the 
psychiatrist should render an opinion, 
consistent with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that such disability had its 
onset in, or is otherwise medically related 
to, service, particularly those symptoms for 
which the Veteran was prescribed medication 
while on active duty.  In rendering the 
requested opinion, the psychiatrist should 
specifically consider and address the 
significance, if any, of pertinent complaints 
noted in service, and the veteran's 
assertions that he had psychiatric problems 
in service and that have continued, to date.

If the prior examiner is not available, or is 
unable to provide the requested opinion 
without examining the Veteran, the RO should 
arrange for the Veteran to undergo VA 
examination, by a psychiatrist, to obtain the 
requested medical opinion noted above. The 
entire claims file, to include a complete 
copy of this REMAND, must be made available 
to the physician designated to examine the 
Veteran, and the examination report should 
reflect consideration of the Veteran's 
documented medical history and assertions.

The physician should set forth all 
examination findings (if any), along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) report.

4. If the Veteran fails to report to any 
scheduled examination, the RO must obtain and 
associate with the claims file copy(ies) of 
any notice(s) of the date and time of the 
examination sent to the Veteran by the 
pertinent facility.

5. To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested 
actions, and any additional 
notification and/or development deemed 
warranted, the RO should readjudicate 
the claim on appeal in light of 
pertinent evidence and legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran an appropriate SSOC that 
includes clear reasons and bases for 
all determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




